Per Curiam.
There was no error in overruling the motion by the defendant for judgment of nonsuit. The plaintiff’s evidence, which the jury believed, was sufficient to establish the cause of action alleged in her complaint. Conflicts between her evidence and that of the defendant were for the jury to determine. The plaintiff’s evidence, considered alone, does not show contributory negligence by her. The defendant's evidence may not be considered as a basis for judgment of nonsuit on the ground of contributory negligence. Pruett v. Inman, 252 N.C. 520, 114 S.E. 2d 360.
We have carefully considered the exceptions by the defendant to the charge of the court to the jury and find no error therein.
No error.